Exhibit 10.2 Execution Version THIS AMENDED AND RESTATED PROMISSORY NOTE AND AGREEMENT TO LEND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW.NO SALE, TRANSFER, PLEDGE OR ASSIGNMENT OF THIS NOTE SHALL BE VALID OR EFFECTIVE UNLESS (A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAW OR (B) THE HOLDER SHALL DELIVER TO THE COMPANY AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND OF ANY APPLICABLE STATE SECURITIES LAW. AMENDED AND RESTATED PROMISSORY NOTE AND AGREEMENT TO LEND Up to $20,000,000February 23, 2016 Alexza Pharmaceuticals, Inc., a Delaware corporation (the “Company”), for value received, hereby amends and restates in its entirety that certain Amended and Restated Convertible Promissory Note and Agreement to Lend dated June 17, 2015 (the “Original Note”), and the Company hereby promises to pay to Teva Pharmaceuticals USA, Inc. (the “Holder”) under this Amended and Restated Promissory Note and Agreement to Lend (“Note”) the Outstanding Advanced Amount (as defined below), not to exceed an aggregate sum of $20,000,000, as provided below. On the date hereof, the portion of indebtedness evidenced by the Original Note shall be automatically renewed and extended, but not extinguished or cancelled, in accordance with the terms of this Note. Nothing contained herein shall be deemed a repayment or novation of the Original Note. 1.Interpretation.All capitalized terms used in this Note, unless otherwise defined herein, shall have the meanings given to them in that certain License and Supply Agreement, dated May 7, 2013, as amended (the “License Agreement”), between the Holder and the Company.In this Note, (a) the word “including” shall be deemed to be followed by the phrase “without limitation” or like expression and (b) the singular shall include the plural and vice versa. 2.Definitions.As used in this Note, the following terms shall be defined as follows: 2.1“ADASUVE” shall mean that certain drug-device combination product that is comprised of loxapine) delivered by the Staccato Device. 2.2“Business Day” shall mean a date Monday through Friday, but excluding any date on which banks located in (a) the State of New York are authorized by State or federal law to be closed or (b) Israel are authorized by applicable law to be closed. 125483892 v8 2.3“Outstanding Advanced Amount” shall mean, at any given time, the aggregate outstanding amount of all Advances (as defined below) made under this Note up to such time, less any amounts already repaid or otherwise satisfied by Company to Holder in accordance with Section 4.3 hereof. As of the date of this Note and as set forth in Schedule I, $20,000,000 in Advances remains outstanding. 3.Advances. 3.1Subject to the terms and conditions set forth herein, the Companyhas previously requested and received the advances from the Holder as set forth on Schedule I (each, an “Advance,” and collectively, the “Advances”).The Company shall not be allowed to reborrow any Advance under this Note after repaying that Advance or any portion thereof. 3.2The Advances made pursuant to this Note and all payments made hereunder shall be recorded by the Holder on its books and records and promptly noted as an amendment on Schedule I attached hereto.The outstanding Advances as of the date of this Note are currently recorded on Schedule I.The failure to so record any Advance, prepayment or payment shall not limit or otherwise affect the obligation of the Company to pay any amounts due hereunder. 4.Payment. 4.1Milestone Installment Payments.The Outstanding Advanced Amount shall be payable in four consecutive annual installments of $5,000,000 (the “Installment Repayments”) with the first of such Installment Repayments being due and payable on January 31 of the first calendar year following the calendar year in which the aggregate annual net sales of ADASUVE and any other Staccato Devices within the United States as presented in the Company’s financial statements, including by the Company and its Affiliates, licensees, sublicensees and other commercial partners, first reach $50,000,000 (the “Initial Installment Repayment”). The three (3) remaining Installment Repayments shall be due and payable by the Company to the Holder on January 31 of each of the three (3) consecutive years following the year in which the Company makes the Initial Installment Repayment. 4.2Acceleration Event.The Outstanding Advanced Amount shall be immediately due and payable in full, without notice, demand, presentment, protest or other formalities of any kind on or prior to the fifth (5th) Business Day after the occurrence of an Event of Default (as defined in Section 5 hereof). 4.3Prepayments.The Company shall have the right at any time, and without penalty, to prepay any or all of the aggregate outstanding amount of all Advances made under the Original Note up to such time. 5.Default. 5.1Event of Default.Any of the following events shall constitute an “Event of Default” hereunder: (a) the admission in writing by the Company of its insolvency; (b) the filing of bankruptcy by the Company; (c) the execution by the Company of a general assignment for the benefit of creditors; (d) the filing by or against the Company of any petition in bankruptcy 2 125483892 v8 or any petition for relief under the provisions of the federal bankruptcy act or any other state or federal law for the relief of debtors and the continuation of such petition without dismissal for a period of sixty (60) days or more; (e) the failure of Company to perform any of its obligations under this Note, other than the failure to pay any amount due under the terms of this Note when due and payable, after written notice to the Company of such alleged failure to perform and a ten (10) Business Day opportunity to cure; (f) the failure of the Company to pay make any payment under this Note within two (2) Business Days of the date due and payable; (g) the failure of the Company to perform any material obligation under the License Agreement, that certain Stock Issuance Agreement, dated February 23, 2016, by and between the Company and the Holder or that certain Amended and Restated Registration Rights Agreement, dated February 23, 2016, by and between the Company and the Holder, after written notice to the Company of such alleged failure to perform and a ten (10) Business Day opportunity to cure; (h) the appointment of a receiver or trustee to take possession of the property or assets of the Company; (i) any dissolution of the Company; (j) the adoption by the Company of any plan of liquidation; (k) the commencement against the Company of any case, proceeding or other action seeking issuance of a warrant of attachment, execution, distraint or similar process against all or any substantial part of its assets which results in the entry of an order for any such relief which shall not have been vacated, discharged, or stayed or bonded pending appeal within 60 days from the entry thereof; or (l) any challenge or contest by the Company in any action, suit or proceeding of the validity or enforceability of this Note. 5.2Remedies.During the continuance of an Event of Default, the Holder shall have the right to (a) accelerate the payment of the Outstanding Advanced Amount and (b)enforce this Note by exercise of the rights and remedies granted to him, her or it by applicable law.The Company hereby waives demand, notice, presentment, protest and notice of dishonor. 5.3Equitable Remedies.The Company stipulates that the Holder’s remedies at law in the event of any default or threatened default by the Company in the performance of or compliance with any of the terms of this Note may not be adequate to compensate the Holder to the extent permitted by law and that such terms may be specifically enforced by a decree for the specific performance of any agreement contained herein or by an injunction against a violation of any of the terms hereof or otherwise. 5.4Waiver; Cumulative Remedies.No course of dealing or any delay or failure to exercise any right hereunder on the Holder’s part shall operate as a waiver of such right or otherwise prejudice the Holder’s rights, powers or remedies.No single or partial waiver by the Holder of any provision of this Note or of any breach or default hereunder or of any right or remedy shall operate as a waiver of any other provision, breach, default, right or remedy or of the same provision, breach, default, right or remedy on a future occasion.The Holder’s rights and remedies are cumulative and are in addition to all rights and remedies that the Holder may have in law or in equity or by statute or otherwise. 6.Representations and Warranties of the Company.The Company hereby represents and warrants to the Holder that as of the date hereof, except as set forth in the schedules delivered herewith:
